

115 HR 7320 IH: Trauma-Informed Schools Act of 2018
U.S. House of Representatives
2018-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7320IN THE HOUSE OF REPRESENTATIVESDecember 17, 2018Ms. Clark of Massachusetts introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to provide criteria for use of Federal
			 funds to support trauma-informed practices in schools, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Trauma-Informed Schools Act of 2018. 2.Trauma-informed practices (a)DefinitionSection 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended—
 (1)by redesignating paragraphs (51) and (52) as paragraphs (52) and (53), respectively; and (2)by inserting after paragraph (50) the following:
					
 (51)Trauma-informed practicesThe term trauma-informed practices means— (A)evidence-based activities that promote a shared understanding among teachers, school leaders, paraprofessionals, specialized instructional support personnel, and other staff that traumatic life experiences in the lives of children—
 (i)are common, yet are often not disclosed or reported; (ii)cause neurological, psychological, and social effects that affect learning, behavior, and relationships;
 (iii)create risk of further trauma; (iv)do not inherently undermine the capabilities of students to reach high expectations in academics and life; and
 (v)can and should be mitigated in schools by evidence-based schoolwide approaches; (B)adoption of disciplinary procedures and practices that—
 (i)accompany disciplinary actions with holistic assessments and interventions to address the underlying causes of student behavior, including trauma;
 (ii)avoid harsh and punitive, exclusionary disciplinary practices; (iii)utilize evidence-based restorative practices that build a culture of trust; and
 (iv)do not discriminate on the basis of race, color, national origin, sex (including sexual orientation or gender identity), disability, English proficiency status, migrant status, or age consistent with the Age Discrimination Act of 1975 (42 U.S.C. 6101 et seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and the Individuals with Disabilities Education Act (42 U.S.C. 1400 et seq.);
 (C)activities that promote a culture of acceptance that connects a student to the school community and provides multiple opportunities to practice newly developing skills;
 (D)activities that promote teamwork, shared staff responsibility, and ongoing, effective communication among teachers, school leaders, paraprofessionals, specialized instructional support personnel, and other staff regarding the needs of each individual student enrolled in such school; and
 (E)activities which provide teachers, school leaders, paraprofessionals, specialized instructional support personnel, and other staff with evidence-based professional development on skills including—
 (i)identifying students who exhibit symptoms commonly associated with trauma; (ii)recognizing and preventing adult implicit bias;
 (iii)proactively anticipating and adapting to the changing needs of each student who has experienced trauma;
 (iv)integrating evidence-based practices that build social-emotional skills into rigorous academic instruction; and
 (v)using evidence-based practices to holistically address the needs of each student who has experienced trauma in a culturally sustaining manner, including by supporting, with respect to each such student, the following:
 (I)Success in academic and nonacademic areas. (II)Physical, social, and emotional health and well-being..
 (b)State planSection 1111(g)(1)(C) of such Act (20 U.S.C. 6311(g)(1)(C)) is amended— (1)by striking reducing;
 (2)in clause (i), by inserting reducing before incidences; (3)in clause (ii)—
 (A)by inserting reducing before the overuse; and (B)by striking and;
 (4)in clause (iii)— (A)by inserting reducing before the use; and
 (B)by inserting and after safety;; and (5)by adding at the end the following:
					
 (iv)increasing the prevalence of trauma-informed practices;. (c)Plan provisionsSection 1112(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)) is amended—
 (1)by redesignating paragraphs (12) and (13) as paragraphs (13) and (14), respectively; and (2)by inserting after paragraph (11) the following:
					
 (12)how the local educational agency will support efforts to increase the prevalence of trauma-informed practices;.
 (d)Schoolwide programSection 1114(b)(7)(A)(iii) of such Act (20 U.S.C. 6314(b)(7)(A)(iii)) is amended— (1)in subclause (IV), by striking at the end and; and
 (2)by adding at the end the following:  (VI)the implementation of trauma-informed practices; and.
 (e)TrainingSection 2101 of such Act (20 U.S.C. 6611) is amended— (1)in subsection (c)(4)(B)—
 (A)by redesignating clauses (xv) through (xxi) as clauses (xvi) through (xxii), respectively; and (B)by inserting after clause (xiv) the following:
						
 (xv)Providing training for all teachers, school leaders, paraprofessionals, and specialized instructional support personnel on trauma-informed practices.; and
 (2)in subsection (d)(2)— (A)by redesignating subparagraphs (K) through (M) as subparagraphs (L) through (N) respectively; and
 (B)by inserting after subparagraph (J) the following:  (K)A description of how the State educational agency will use funds under this part to increase the prevalence of trauma-informed practices..
 (f)Local use of fundsSection 2103(b)(3)(I) of such Act (20 U.S.C. 6613(b)(3)(I)) is amended— (1)by redesignating clauses (i) through (iv) as clauses (ii) through (v); and
 (2)by inserting before clause (ii), as redesignated, the following:  (i)trauma-informed practices;.
 (g)State activitiesSection 4104(b)(3)(B)(ii) of such Act (20 U.S.C. 7114(b)(3)(B)(ii)) is amended— (1)in subclause (I), by striking at the end or;
 (2)in subclause (II), by inserting or at the end; and (3)by inserting at the end the following:
					
 (III)increase the prevalence of trauma-informed practices;. (h)State applicationSection 4203(a)(6) of such Act (20 U.S.C. 7173(a)(6)) is amended by striking development; and inserting development, which may include professional development on trauma-informed practices;.
 (i)Description of planSection 4303(f)(1)(A)(viii) of such Act (20 U.S.C. 7221b(f)(1)(A)(viii)) is amended— (1)in subclause (I), by striking at the end and;
 (2)in subclause (II), by inserting and at the end; and (3)by inserting at the end the following:
					
 (III)adopting trauma-informed practices.. (j)Application requirementsSection 4305(b)(3)(B)(ii) of such Act (20 U.S.C. 7221d(b)(3)(B)(ii)) is amended—
 (1)in subclause (II), by striking and; (2)in subclause (III), by inserting and at the end; and
 (3)by inserting at the end the following:  (IV)the discipline practices that will be used, including a description of whether such practices are consistent with trauma-informed practices;.
				